         Case 1:19-cr-00704-LAP Document 65 Filed 01/22/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                19 Cr. 00704 (LAP)
               -against-
                                                        ORDER
BRANDON BECKER,

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of the parties’ status letter dated

January 22, 2021 (dkt. no. 64.)         The Government and Mr. Becker

shall appear for a telephonic conference on February 2, 2021 at

1:00 p.m. EST.     The dial-in information for that conference is:

(877) 402-9753, access code: 6545179.

    Time through February 2, 2021 shall be excluded from

calculations under the Speedy Trial Act, pursuant to 18 U.S.C.

§ 3161(h)(7), to best serve the ends of justice.

SO ORDERED.


Dated:      New York, New York
            January 22, 2021

                                    ____________________________
                                    LORETTA A. PRESKA
                                    Senior United States District Judge
